     Case 1:20-cv-04869-SCJ Document 69 Filed 12/29/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


BLACK VOTERS MATTER FUND,
TRANSFORMATIVE JUSTICE
COALITION, THE RAINBOW PUSH                        CIVIL ACTION FILE NO.
COALITION, and SOUTHWEST
VOTER EDUCATION PROJECT,                           1:20-CV-04869-SCJ


     Plaintiffs,

v.

BRAD RAFFENSPERGER, in his official
capacity as Secretary of State of Georgia,

     Defendant.


REPUBLICAN NATIONAL
COMMITTEE and GEORGIA
REPUBLICAN PARTY,


     Intervenor-Defendants.


                                     ORDER

        This matter is before the Court on Plaintiffs’ Motion for Emergency

Consideration of Plaintiffs’ Motions Filed on December 28, 2020 Doc. Nos. [66]

and [67] (Doc. No. [68]). Plaintiffs earlier filed (1) a Motion to Reconsider (Doc.
   Case 1:20-cv-04869-SCJ Document 69 Filed 12/29/20 Page 2 of 2




No. [66]) the Court’s denial (Doc. No. [63]) of Plaintiffs’ Motion for Preliminary

Injunction (Doc. No. [6]). Plaintiffs also earlier filed a Motion for Leave to File a

Second Amended Complaint (Doc. No. [67]).

      After review and in the exercise of the Court’s discretion, the Court

DENIES Plaintiffs’ Motion for Emergency Consideration of Plaintiffs’ Motions

Filed on December 28, 2020 Doc. Nos. [66] and [67] (Doc. No. [68]). See LR 7.2(B),

NDGa. Plaintiffs’ substantive motions (Doc. Nos. [66] and [67]) shall proceed

with a normal briefing schedule. See LR 7.2(E), NDGa.



                             29th day of December, 2020.
      IT IS SO ORDERED this _____



                                        s/Steve C. Jones
                                       ________________________________
                                       HONORABLE STEVE C. JONES
                                       UNITED STATES DISTRICT JUDGE




                                       2
